                Case 1:16-cv-01952-VSB-SN Document 245 Filed 11/20/19 Page 1 of 2




JAMES E. JOHNSON                             THE CITY OF NEW YORK
Corporation Counsel
                                             LAW DEPARTMENT                                                        Elizabeth Dollin
                                                   100 CHURCH STREET                             Special Federal Litigation Division
                                                   NEW YORK, NY 10007                                                 212-356-3525
                                                                                                               edollin@law.nyc.gov

                                                                          November 20, 2019

        Honorable Vernon S. Broderick (by ECF)                        The conference scheduled for November 22, 2019, is adjourned to
        United States District Court                                  December 10, 2019, at 12:30 p.m.
        Southern District of New York
        40 Foley Square
        New York, New York 10007
                                                                                                                  11/21/2019
                        Re: Anthony Paul, et al. v. City of New York, et al.,
                            16 CV 01952 (VSB) (SN)

        Your Honor:

                I am a Deputy Chief in the Special Federal Litigation Division in the office of James E.
        Johnson, Corporation Counsel of the City of New York. Senior Counsel Susan Scharfstein of
        this office represents defendants City of New York, Vincent Giordano, Eugene McCarthy,
        Michael Licitra, Anthony DiFrancesca, Richard Hefner, Aramis Ramos, Darren McNamara,
        Andrew McCormack, Finbarr McCarthy, and Kevin O’Doherty (“Defendants 1”) in the above-
        referenced matter. For the reason set forth below, Defendants respectfully request an
        adjournment of the conference currently scheduled for Friday, November 22, 2019 at 10:00 a.m.
        to a time convenient for the Court but after December 9, 2019. Derek S. Sells, counsel for
        plaintiffs, and Patrick J. Brennan, counsel for Co-defendants, have each consented to this request
        which, upon information and belief, is the first request made by Defendants for an adjournment
        of this conference.

                       Earlier today, Ms. Scharfstein informed the undersigned that a family medical
        emergency had arisen that requires her to be out of the office for some time. I am unaware of the
        specifics except to note that Ms. Scharfstein believes she will have to be out of the office for at
        least two weeks. Accordingly, it is respectfully requested that the conference scheduled for
        November 22, 2019 be adjourned until on or after December 9, 2019. Mr. Sells has informed the
        undersigned that he is available on any of the following dates: December 11, 12, 13, 17, 18, and


        1
          Co-defendants New York City Health & Hospitals Corporation and North Central Bronx Hospital are
        separately represented in this action and, for ease of reference, are referred to herein as “Co-defendants.”
      Case 1:16-cv-01952-VSB-SN Document 245 Filed 11/20/19 Page 2 of 2



19 and Mr. Brennan has informed me that he, or an attorney from his office, can be available on
any of those dates.

              Thank you for your consideration herein.

                                                   Respectfully submitted,

                                                             /s/

                                                   /s/   Elizabeth Dollin

All Counsel of Record (by ECF)




                                             -2-
